Perkins, J.
Indictment against John C. Hubbard for keeping a gaming-house.
The indictment charges that the defendant, during a certain space of time, kept a house to be used for gaming, &c.
The statute (R. S. p. 981, s. 100) enacts that if any person shall keep his house to be used, &c. The indictment was quashed below because the article a instead of the pronoun his was used in it in designating the house kept for gaming.
We think that during the time the defendant kept a house, said house was, in contemplation of the enactment in question, his house, and that the indictment is, therefore, sufficiently certain.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.